Citation Nr: 0009269	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  93-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
spondylolisthesis, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from March 1965 to March 1969 
and from April 1974 to May 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim for an increased evaluation 
for his back and his claim of entitlement to service 
connection for PTSD.

The Board notes that the veteran's appeal was first before 
the Board in December 1995.  At that time, it was remanded 
for further development.  Specifically, the RO was directed 
to attempt to verify the veteran's reported stressors as to 
his PTSD and to afford the veteran a VA orthopedic 
examination with respect to his back.  The RO was also 
directed to obtain the veteran's workers' compensation 
records.  Review of the veteran's claims file indicates that 
the Los Angeles and Reno ROs complied with the Board's 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, the veteran's reported stressors were 
sent to the United States Armed Services Center for Unit 
Records Research (CURR) and to the Navy, and their responses 
were incorporated into the veteran's claims file.  The 
veteran's Social Security Administration (SSA) records, which 
include the veteran's workers' compensation records, were 
obtained and incorporated into the veteran's claims file, and 
the veteran was afforded VA orthopedic examinations with 
respect to his back in January 1997 and in October 1998.

Service connection for spondylolisthesis, L5-S1, was granted 
in a November 1976 rating decision, and a noncompensable 
evaluation was assigned.  In July 1992, the Los Angeles RO 
received the veteran's claim for an increased evaluation, 
which it granted, in part, in a March 1993 rating decision, 
assigning a 10 percent evaluation.  The veteran then filed 
this appeal.  A 10 percent disability rating remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Records from the Bureau of Naval Personnel Retired 
Records Section indicate that the veteran is eligible for the 
Combat Action Ribbon.

2.  The evidence of record contains a current diagnosis of 
PTSD, which is based upon the veteran's claimed stressors.

3.  With respect to the veteran's spondylolisthesis, L5-S1, 
all evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

4.  The veteran's spondylolisthesis, L5-S1, is shown to 
result in slight to moderate limitation of motion of the 
lumbar spine.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 3.304(f) 
(1999).

2.  The schedular criteria for a 20 percent disability rating 
for the veteran's spondylolisthesis, L5-S1, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1999).  
Additionally, the United States Court of Appeals for Veterans 
Claims (known as the U. S. Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, Court) has held that the three 
requisite elements for eligibility for service connection for 
PTSD are:  1) a current, clear medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 129 (1997).

Adjudication of well grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f); Cohen 
v. Brown, supra.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's two DD 214s indicate that the veteran was 
assigned to Assault Craft Unit One and that he served in the 
Republic of Vietnam.  Records from the Bureau of Naval 
Personnel Retired Records Section (dated in November 1998) 
indicate that the veteran was eligible to receive the Combat 
Action Ribbon; the Armed Forces Expeditionary Medal, with one 
bronze star, for Operations Eagle Pull and Frequent Wind; the 
Humanitarian Service Medal, with one bronze star, for 
Operations Eagle Pull and Frequent Wind; the National Defense 
Service Medal; the Navy "E" Ribbon; the Navy Unit 
Commendation Ribbon, with two bronze stars; the Vietnam 
Service Medal, with four bronze stars; the Republic of 
Vietnam Campaign Medal; and the Republic of Vietnam MUC 
Gallantry Cross.

The veteran's July 1999 VA psychiatric examination reflects 
the veteran's reports that he served with an assault craft 
unit while in Vietnam.  The veteran stated that the boats 
would saturate the enemy with rockets and then go out to sea 
to rearm, returning to saturate the terrain again.  He stated 
that each day posed a danger because of exposure to enemy 
fire or the potential of a rocket blowing up while being 
handled or loaded.  The boats traversed the rivers in 
Vietnam, from the Hue to the Citadel, and carried grenades, 
launchers, M16s, machine guns, AK47s, and other weapons.  The 
crew had constantly repelled boarders, and they were attacked 
with grenades or shot at by snipers.  One of the assault 
craft units to which the veteran had been assigned was 
marooned, and the crew had had to walk through a minefield to 
reach an encampment.  It was noted in the veteran's history 
of his present illness that the veteran recalled significant 
stressors while with the Navy ships and that he re-
experienced these events, which haunted him and interfered 
with his daily functioning.  Upon his return to the United 
States, the veteran had had difficulty adjusting to civilian 
life.  He had nightmares and flashbacks relating to his 
Vietnam experiences.  Subsequent to mental status 
examination, the examiner diagnosed PTSD, chronic, and 
commented that the veteran met the diagnostic criteria for 
the diagnosis of PTSD.  The examiner noted that the record 
indicated that the veteran had been having signs and symptoms 
of PTSD since his return to the U. S. in the early 1970s.  
The examiner also noted that the veteran had multiple 
significant war stressors (which had been described above), 
which were life threatening.  The veteran continued to have 
active PTSD, as evidenced by war-related recurrent 
nightmares, flashbacks, intrusive thoughts, chronic 
depression and anxiety, avoidance, and difficulty with 
concentration and memory.  The veteran had difficulty with 
supervisors, co-workers, and customers at work and finally 
became unemployed when he was unable to meet the physical and 
emotional demands of regular work.

III.  Analysis

Upon review of the evidence of record, the Board finds that 
there is a current diagnosis of PTSD, medical evidence of a 
causal nexus between the veteran's symptomatology (his PTSD) 
and his reported in-service stressors, and that the veteran 
is eligible for the Combat Action Ribbon.  As such, the Board 
concludes that the veteran's claim is allowed.  Entitlement 
to service connection for PTSD is established.

As discussed above, the three requisite elements for 
eligibility for service connection for PTSD are:  1) a 
current, clear medical diagnosis of PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, supra.  In this respect, 
the Board finds evidence of a current diagnosis of PTSD, as 
reflected in the veteran's July 1999 VA psychiatric 
examination.  The Board also finds evidence of a nexus 
between the veteran's PTSD symptomatology and his reported 
in-service stressors, again as reflected in the July 1999 VA 
psychiatric examination.  

As to corroboration of the veteran's reported in-service 
stressors, the Board notes that the veteran was determined by 
the Bureau of Naval Personnel Retired Records Section to be 
eligible for the Combat Action Ribbon.  As such, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  Here, the Board finds 
nothing in the record suggesting or indicating that the 
veteran's claimed in-service stressors are inconsistent with 
the circumstances, conditions, or hardships of his service 
with an assault crafts unit.  Rather, at most, the Naval 
Historical Center indicated that the appropriate ships' deck 
logs had been disposed of within one year after originally 
being written.  Accordingly, then, the center could not 
provide any information pertaining to the veteran.

Therefore, in light of the above, given that there is 
evidence of record as to the three requisite elements for 
eligibility for service connection for PTSD, the Board finds 
that entitlement to service connection for PTSD is 
established.

Entitlement to an increased evaluation

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's spondylolisthesis, L5-S1, is addressed by 
the schedular criteria applicable to the musculoskeletal 
system.  See 38 C.F.R. Part 4, § 4.71a.  Specifically, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
provides for a 10 percent evaluation where there is evidence 
of slight limitation of motion.  A 20 percent evaluation is 
warranted where there is evidence of moderate limitation of 
motion, and a 40 percent evaluation, the maximum provided 
for, is warranted where there is evidence of severe 
limitation of motion.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

II.  Factual Background

The veteran's private medical records (dated from December 
1983 to July 1992) reflect the veteran's industrial accident, 
in which he injured his neck, back, and knee, in 1983.  
According to the veteran's private physician, G. W., M. D., 
in July 1992, the veteran had been seen by him since December 
1988 for management of low back pain.  It was noted that the 
veteran's pain was frequently severe and occurred in 
repetitive attacks, with little intermittent relief.  
Physical examination found full range of motion of the lumbar 
spine, with considerable pain at full flexion.  Lumbar 
paraspinal muscle spasm was noted on palpation of the 
paraspinal regions.  An x-ray study of the veteran's 
lumbosacral spine revealed spondylolysis at the L5 region and 
a 10 percent spondylolisthesis at the L5, S1 level.  A June 
1992 CT scan revealed a bulging disc at the L5, S1 level, 
which G. W. believed might compromise the right lateral 
recess at that level.  The diagnosis appeared to be 
compatible with severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  The veteran's 
clinical presentation was not compatible with doing any heavy 
lifting occupationally.  A weight-lifting restriction of 25 
pounds was appropriate, and the veteran was not to do any 
repetitive bending or lifting of any weights.

The veteran's November 1992 VA examination reflects the 
veteran's complaints of chronic low back pain.  It also 
reflects the veteran's report of having had an industrial 
accident the year before, in which he injured his neck.  He 
was diagnosed with a herniated disc at C5.  Physical 
examination revealed a flattening of the lumbar curve, with 
some degree of tenderness at L5-S1.  The veteran's forward 
flexion was to 40 degrees; his extension was to 15 degrees, 
and his lateral bending was to 30 degrees, all with pain.  
Straight leg raising produced some tightness at about 60 
degrees bilaterally, and there was also pain on hip flexion 
to 125 degree.  There was no evidence of any reflex, sensory, 
or motor abnormality in the lower extremities.  A 
contemporaneous x-ray study of the veteran's lumbar spine 
showed a very mild spondylolisthesis, with a spondylitic 
defect at L5-S1.  The remainder of the lumbar spine was 
normal, and the disc spaces were well maintained.  The 
examiner's impression was first-degree spondylolisthesis of 
the lumbar spine.  The examiner commented that the veteran's 
complaints of pain and the physical findings of decreased 
motion were greater than one would expect from this mild 
degree of spondylolisthesis.  It was the examiner's opinion 
that the veteran had a congenital "spondylo" and that the 
veteran had from time to time sprained his back in the 
military.  At this point, the veteran needed an intensive 
conservative course of treatment, but there was no need for 
surgery.  The veteran was currently disabled not only because 
of his chronic low back pain but also because of his 
industrial neck injury.

The veteran's VA treatment records (dated from July 1985 to 
March 1998) pertain primarily to the veteran's PTSD, although 
the veteran's complaints of chronic low back pain are 
documented.  A February 1993 entry reflects the veteran's 
long history of low back pain, which the veteran stated had 
gotten significantly worse over the past six months.  
Physical examination of the veteran's back found limited 
range of motion, secondary to pain.  A March 1993 entry 
reflects the veteran's industrial accident in 1991, in which 
he injured his neck.  A May 1996 entry indicates that the 
veteran was being treated for arthritis of the lumbar spine.  

The veteran's January 1997 VA examination reflects the 
veteran's two industrial accidents in 1983 and 1991.  It also 
reflects the veteran's complaints of low back pain without 
any radiation of pain.  It was noted that the veteran was not 
taking any medications, and he was not having any therapy.  
It was also noted that a 1992 CT scan suggested that the 
veteran had a bulging disc with a possible lateral recess 
impingement on the right.  Physical examination found minimal 
tenderness in the lumbar spine, and the examiner could not 
feel the veteran's spondylolisthesis with any certainty.  The 
veteran's forward flexion was to 72 degrees, and he arose 
without any difficulty.  The veteran could laterally bend to 
22 degrees to the left and 12 degrees to the right.  The 
veteran hyperextended without difficulty.  Straight leg 
raising was negative both for sciatica and for hamstring 
tightness.  The veteran's sensation, muscle strength, and 
reflexes were normal in the lower extremities.  The veteran's 
gait was normal.  The veteran's x-rays showed a grade 1 
spondylolisthesis at L5-S1.  The examiner commented that the 
veteran had a recognized spondylolisthesis since 1968.  He 
also stated that the bulging of the disc was part of the 
spondylolisthesis and was not a separate entity.  The 
examiner noted that the veteran had shown no objective signs 
on physical examination.  He believed that the veteran was 
certainly stable and required no further treatment.  As for 
the veteran's functional disabilities, the examiner believed 
that for the most part they were related to the veteran's 
multiplicity of complaints and not specifically to his back.

At his RO hearing (conducted in September 1998), the veteran 
testified that he was on Social Security because he could not 
do any physical lifting whatsoever.  (Transcript (T.) at 3).  
When asked if he was receiving any treatment for his back, 
the veteran answered in the negative.  (T. at 4).  He stated 
that he was always told that his back had stabilized.  Id.  
Any therapy he received was because of his two industrial 
accidents.  Id.  With respect to his last VA examination, the 
veteran stated that the doctor had taken his whole condition 
very lightly.  Id.  Instead, he had suggested that something 
was wrong with the veteran's mind.  Id.  The Hearing Officer 
indicated that he would schedule another orthopedic 
examination.  (T. at 11).

The veteran's SSA records indicate that the veteran was found 
to be disabled due to depression.  The veteran's back was 
addressed in an October 1998 Bureau of Disability 
Examination.  It reflects the veteran's complaints of 
problems with his back, neck, and legs.  It also reflects the 
veteran's reports that he had herniated discs in both his 
neck and back, with spondylolysis of L5.  The veteran stated 
that he had been released from physical therapy as stable.  
Cold weather and coughing bothered him.  The veteran 
estimated that he could walk for up to one mile, sit for and 
hour or so, and stand for an hour or so.  Current medications 
included Ibuprofen, Darvocet, and Fioricet, as needed.  
Physical examination found the veteran to walk without list 
or limp.  Although the veteran believed that his muscles were 
weak, testing found excellent strength in both the upper and 
lower extremities.  The veteran's primary complaint was low 
back pain and aching in the muscles of his legs.  However, 
the veteran walked on his toes and heels well, and he 
squatted, knelt, and recovered without any difficulty.  The 
lumbar lordotic curve was a little less than normal, and the 
veteran had some muscle spasm on the right paraspinal 
muscles, particularly on the right.  The veteran tended to 
reverse the lumbar lordotic curve that he had in forward 
bending.  He moved well in the lumbar spine, as well as in 
the hips.  The examiner noted that the veteran was very agile 
and muscular, and he had excellent strength throughout.  The 
recorded impression was spondylolisthesis of L5-S1, reported 
to be 10 degrees, with degenerative disc disease at that same 
level.

The veteran's October 1998 VA examination reflects the 
veteran's in-service injuries to his back.  It also reflects 
the veteran's report that he had received physical therapy 
for his back, which had been of only temporary benefit.  
Medications listed for the veteran included Ibuprofen, 
Darvocet, Fioricet, and Valium.  The veteran complained of 
constant lower pain in his back, which he described as 
stabbing and a dull ache.  Lying down seemed to aggravate 
this pain.  The veteran denied the use of any lumbar supports 
or back braces.  The pain from the veteran's lower back 
radiated down into his hips, buttocks, and bilateral lower 
extremities, producing a numbing sensation.  The veteran 
stated that there was nothing he could do to help relieve the 
pain in his lower back.  Physical examination of the lumbar 
spine showed 65 degrees of passive flexion and 68 degrees of 
active flexion.  Extension was 15 degrees active and passive.  
Lateral bending was 20 degrees active and 25 degrees passive.  
Left and right lateral rotation was 40 degrees active and 50 
degrees passive.  It was noted that there was no pain with 
motion, nor was there additional limitation by fatigue, 
weakness, or lack of endurance.  There was diffuse tenderness 
extending from approximately L3-S1, bilaterally, which was 
slightly worse on the right.  There was also slight 
flattening of lumbar lordosis.  The musculature of the 
veteran's back was symmetrical with no spasm or atrophy.  
Comprehensive motor examination of the lower extremities 
showed 5+/5+ motor power bilaterally.  Comprehensive sensory 
examination of the lower extremities showed a normal pattern 
to pinprick and deep touch.  The examiner noted no swelling 
or deformity.  A contemporaneous x-ray study of the veteran's 
lumbosacral spine showed L5 spondylolysis bilaterally, with 
Grade I spondylolisthesis.  The diagnoses were lumbar 
spondylolysis, which was congenital in nature; aggravation of 
preexisting spondylolysis by a lifting injury in 1968; and 
the veteran's spondylolysis appeared to be stable at this 
point.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board concludes that a 20 
percent disability rating is warranted under Diagnostic Code 
5292.

As discussed above, Diagnostic Code 5292 provides for a 10 
percent evaluation where there is evidence of slight 
limitation of motion, a 20 percent evaluation where there is 
evidence of moderate limitation of motion, and a 40 percent 
evaluation where there is evidence of severe limitation of 
motion.  Here, the Board notes that upon VA examination in 
November 1992, the veteran's forward flexion was to 
40 degrees; his extension was to 15 degrees, and his lateral 
bending was to 30 degrees.  Upon VA examination in January 
1997, the veteran's forward flexion was to 72 degrees, and 
his lateral bending was to 22 degrees to the left and 
12 degrees to the right.  Upon VA examination in October 
1998, the veteran's flexion was to 65 degrees passively and 
68 degrees actively.  His extension was to 15 degrees both 
actively and passively.  Lateral bending was to 20 degrees 
actively and 25 degrees passively, and left and right lateral 
rotation was to 40 degrees actively and 50 degrees passively.  
In effect, upon these three VA examinations, the veteran's 
range of motion was found to be slightly to moderately 
limited.  

Given consistent clinical findings of slight to moderate 
limitation of motion of the veteran's lumbar spine, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria required for a 20 percent 
evaluation under Diagnostic Code 5292 than that required for 
a 10 percent evaluation.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(a).

In order to warrant a higher evaluation under Diagnostic Code 
5292, there would need to be evidence of severe limitation of 
motion of the veteran's lumbar spine.  Here, however, the 
Board notes that the clinical evidence of record fails to 
support such a finding.  As just discussed, the veteran's VA 
examinations indicated only slight to moderate limitation of 
motion of the veteran's lumbar spine, and none of the other 
clinical evidence of record speaks to severe limitation of 
motion of the veteran's lumbar spine, as caused by his 
service-connected disability.  Rather, the veteran's private 
medical records note one of the veteran's post-service 
industrial accidents.  His VA treatment records reflect the 
veteran's reports of chronic low back pain but contain no 
range of motion findings, noting only that motion was limited 
secondary to pain.  Further, the veteran's SSA records, 
specifically the October 1998 disability examination, 
indicate that the veteran moved well in his lumbar spine and 
that he was agile, muscular, and had excellent strength 
throughout.

As to evaluation under another diagnostic code, the Board 
acknowledges that the veteran's private medical records 
(dated in July 1992) indicate that the diagnosis appeared to 
be compatible with severe intervertebral disc syndrome.  
However, the Board points out that these records apparently 
pertain primarily to the veteran's industrial accidents and 
that this is the only such diagnosis of record.  Moreover, 
nothing in these records relates the veteran's intervertebral 
disc syndrome to his service-connected spondylolisthesis, L5-
S1.

As to the veteran's VA treatment records, again the Board 
acknowledges that they indicate that the veteran was treated 
for arthritis of the lumbar spine.  However, nothing in these 
records relates the veteran's arthritis of the lumbar spine 
with his service-connected disability.  Alternatively, were 
the veteran's arthritis of the lumbar spine related to his 
service-connected spondylolisthesis, L5-S1, the Board 
stresses that applicable VA regulation prohibits evaluation 
of the same disability under various diagnoses.  See 
38 C.F.R. § 4.14 (1999).  Here, the veteran is currently 
evaluated under a limitation of motion code.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their 
application.  In this respect, the Board has found clinical 
evidence of slight to moderate limitation of motion of the 
lumbar spine and has, accordingly, assigned a 20 percent 
disability rating.  As for the veteran's complaints of pain 
and any additional disability, the Board points out that upon 
VA examinations in November 1992, January 1997, and October 
1998, the veteran's reports of pain were noted to be greater 
than expected for such a mild degree of spondylolisthesis or 
there was no objective evidence of pain.  Further, upon VA 
examination in October 1998, the examiner specifically stated 
that there was no additional limitation due to fatigue, 
weakness, or lack of endurance.  Also, the Board notes that 
the veteran's SSA records, specifically the October 1998 
disability examination, found that the veteran moved well in 
his lumbar spine and was agile, muscular, and had excellent 
strength throughout.


ORDER

Service connection for PTSD is granted.

A 20 percent disability rating is granted for the veteran's 
spondylolisthesis, L5-S1, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

